DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 13 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 19 recite the limitation the nonwoven polyolefin.  There is insufficient antecedent basis for this limitation in the claim.
	For sake of further examination, the nonwoven polyolefin will be viewed as the nonwoven sheet.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strait (US 2008/0020662).
	Regarding claims 1 and 13, Strait discloses a roofing underlayment consisting of a woven scrim (6) having a first surface defined by a length and a width and a second opposing surface separated from the first surface by a thickness, a non-woven top layer (8) bonded to the scrim and continuous coating (4) attached to the second surface of the scrim (Fig. 1, 0022). The coating (4) is a functional coating given it impregnates the weave of the scrim and bonds the top layer and scrim together (0022-0023).
	Strait does not expressly teach ultrasonic bonding of the nonwoven sheet to the first surface; however, Strait discloses bonding of the woven and scrim with the application of pressure and no intervening adhesive (0025). Please note, the recitation of “ultrasonically bonded” in claims 1 and 13 is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between 
	Regarding claims 2 and 14, the coating (4) is directly attached to the second surface of the scrim (Fig. 1).
	Regarding claims 3 and 15, the scrim includes polypropylene fibers (0022) and may include additives that are UV resistant (0027).
	Regarding claims 4 and 16, Strait teaches the scrim including woven fibers or tapes as can be seen from Fig. 1, it is arranged in a warp and weft pattern.
	Regarding claims 6 and 18, the nonwoven is a polypropylene (0022) and may include additives that are UV resistant or add color (0027).
	Regarding claims 8 and 20, the coating is polypropylene (0022) and may include additive that are UV resistant (0027). 

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Strait.
	Regarding claim 12, Strait teaches the roof underlayment comprising a slip resistant surface (0006). Strait does not expressly teach the surface also being anti-skid however a surface that is anti-slip implies that the surface would also be anti-skid. Strait further does not expressly teach both surfaces being anti-slip/anti-skid however teaches that the slip resistant surface is provided to reduce the chances of the people installing the roof or working on the roof prior to installment of the overlayment do not slip and suffer an injury (0005). In order to achieve the slip-resistant property as described by .

Claims 5, 7, 9-11, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Strait as applied to claim1 or 13 above, and further in view of Di Pede (US 2008/0152867).
	Regarding claims 5, 7, 9-11, 17, 19, and 21-23, Strait discloses the limitations of claims 1 or 13 as discussed above. Strait does not disclose a basis weight of the individual layers or total basis weight of the underlayment.
	Di Pede, in the analogous field of roofing underlayments (0001) teaches it is known in the field that there exists an optimum balance between basis weight and cost (0023) and that a higher basis weight is generally more reinforcing but higher in cost (0038). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the basis weight of the individual layers and underlayment of Strait, given the basis weight is a result effective variable (as taught by Di Pede), and it has been held that the discovery of the optimum value of a result effective variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). A person of ordinary skill would have arrived at Applicant’s claimed basis weights via optimization, since it uses the same materials for the same purpose, and to alleviate the same disadvantages over the same art-accepted alternatives.



Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781